Citation Nr: 1721626	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to September 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In September 2016, the Board reopened the of service connection for bilateral hearing loss and remanded the matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

While the Board sincerely regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim. 

The Veteran has not yet been afforded a VA examination in conjunction with his claim.  Although it has not yet been shown that he has a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either ear, the Veteran claims in written argument that his hearing acuity has worsened.  Given that hearing loss is known to be a progressive disability, his competency to observe a diminution in his hearing capacity, and because the absence of a current hearing loss disability was a basis for the prior denial of this claim, combined with evidence of noise exposure in service, an audiological evaluation to assess the Veteran's hearing is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On June 2010 VA audiology consult, it was determined that the Veteran's hearing sensitivity was within normal limits at that time and should not cause any significant communication problems.  Unfortunately, the audiogram was not included with that treatment record.  On remand, the audiogram should be obtained.  

The record also suggests that the medical evidence associated with the record is incomplete.  The most recent VA treatment records associated with the record are from June 2010, nearly seven years ago.  During his July 2016 videoconference hearing, the Veteran testified that he received more recent treatment from a VA facility.  As more recent VA records are likely to contain pertinent information, including a potential diagnosis of bilateral hearing loss, and because VA treatment records are constructively of record, they must be obtained prior to adjudication.

Additionally, it is unclear from the record whether the Veteran is receiving Social Security Administration (SSA) disability benefits.  As this matter is being remanded anyway, the AOJ should seek clarification from the Veteran and obtain such records as necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following :

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran whether he is receiving SSA disability benefits based on his bilateral hearing loss.  If he is, the AOJ should secure for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection therewith). 

2.  The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for his hearing loss and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

3.  The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for hearing loss (i.e., update to the present records of his VA treatment for bilateral hearing loss), to specifically include the audiogram from the June 2010 VA audiology consult.

4.   Thereafter, the AOJ should also arrange for an audiological examination of the Veteran (with audiometric studies) to ascertain whether he now has a hearing loss disability, and if so, its likely cause.  The examiner should review the entire record in conjunction with the examination. Based on review of the record (including this remand) and interview and examination of the Veteran, the examiner should respond to the following:

(a) Does the Veteran have a hearing loss disability (as defined in 38 C.F.R. § 3.385)?

(b) If a hearing loss disability is found in either ear, what is the likely cause of such disability? Specifically, IS THERE A 50 PERCENT OR GREATER PROBABILITY (that is, is it "at least as likely as not") that such is due to his service, to include as due to exposure to noise trauma therein? If not, identify the cause considered more likely and why that is so. 

The examiner should consider and discuss as necessary the Veteran's report of hearing loss and ear, nose, or throat trouble on his August 1984 service separation report of medical history and the finding of bilateral high frequency loss in his August 1984 service separation report of medical examination.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

5.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




